MEMORANDUM **
Justin Lomako, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action under 28 U.S.C. § 1915A for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly dismissed Lomako’s action because none of Lomako’s claims rise to the level of constitutional violations. See Wilson v. Seiter, 501 U.S. 294, 298, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991) (explaining that “only those deprivations denying the minimal civilized measure of life’s necessities are sufficiently grave to form the basis of an Eighth Amendment violation” (internal quotation marks and citation omitted)); Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir.2004) (discussing deliberate indifference to serious medical needs).
To the extent Lomako raises a retaliation claim on appeal, we do not consider it because no such claim was alleged in the amended complaint. See Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.1997) (“[A] plaintiff waives all claims alleged in the dismissed complaint which are not realleged in an amended complaint.”), aff'd, 525 U.S. 299, 119 S.Ct. 710, 142 L.Ed.2d 753 (1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.